DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Response to Arguments
Applicant’s amendment to independent claims 1 is sufficient to overcome the previous 35 USC § 103 rejection of claim 1 recited in the Final Office Action mailed 10/06/2021.
Applicant’s arguments, see Remarks on Pages 8-9, filed 01/07/2022, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following prior art of the record: Unluhisarcikli et al. (U.S. Patent Pub. No. 20160151176), Herr et al. (WO 2015095211 A2), Lefeber et al. (WO 2016009308 A2), Ward et al. (U.S. Patent Pub. No. 20140330393), Coleman et al. (U.S. Patent Pub. No. 20150306385), Wu et al. (CN 1676111 A), Shim et al. (U.S. Patent Pub. No. 20150231018), Karasahin (CN 107106088 A), and Sessions (U.S. Patent Pub. No. 20130079686).
Applicant's arguments to amended claims 21 and 25 have been fully considered but they are not persuasive because the amendment to claims 21 and 25 does not overcome the prior art of record under 35 USC 103 in the Final rejection mailed 10/06/2021.
Applicant makes the argument that “Lefeber provides no teaching of the data being further indicative of a response of the user to a resistive force applied to the at least one joint by the motion resisting mechanism, the response of the user including a range of motion of the joint during a movement by the user” (Remarks, Page 8). 
In response to Applicant’s argument (Remarks, Page 8), and with regard to amended claim 21, a further embodiment of Lefeber teaches (Page 70, line 4-15) collecting data indicative of a response of a user (Page 70, lines 4-15, elongation of PO springs measured by linear potentiometer and the position of the lever arm 50 is measured by magnetic encoders. This data is used to calculate the resulting torque applied to the ankle joint by the springs, such that a response of a user’s ankle torque is dependent on the stiffness of the springs) to the initial resistive force applied to the joint (Page 70, lines 4-15, a response of a user’s ankle torque is dependent on the stiffness of the springs) by the motion resisting mechanism (Page 70, lines 4-15, PO spring) of a range of motion of the joint during a movement by the user. 
Applicant makes the argument that “Herr provides no teaching of the data being further indicative of a response of the user to a resistive force applied to the at least one joint by the motion resisting mechanism, the response of the user including a range of motion of the joint during a movement by the user” (Remarks, Page 8). 
In response to Applicant’s argument (Remarks, Page 8), and with regard to amended claim 25, Herr discloses that an onboard microcontroller (Paragraph 90) collects and synchronizes various sensor data from the sensor assembly (Paragraph 90) with the sensor data being further indicative of a response of the user, such as a range of motion of the joint, to a resistive force applied to the at least one joint by the motion resisting mechanism (Paragraph 11, cable 112). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “motion restricting mechanism” in claims 1, 7-8, 10-12, 14, 21, 25-26, 31, 35-36, 38; “second device” in claim 16; and “remote device” in claim 25. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “mechanism” or “device” are generic placeholders for the word “means”. For examination purposes, “motion restricting mechanism” in claims 1, 7-8, 10-12, 14, 21, 25-26, 31, 35-36, 38 is interpreted as at least one spring, mechanical dampener, or elastic material that may be adjustable, coupled to the anterior/posterior side of the first side of a joint (Specification, Page 4, Paragraphs 13-15, Pages 11-12, Paragraphs 57-58). For examination purposes, “second device” in claim 16 and “remote device” in claim 25 are interpreted as a CPU, smartphone, tablet, and the like (Specification, Page 14, Paragraph 63). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 10, 12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Unluhisarcikli et al. (U.S. Patent Pub. No. 20160151176) in view of Lefeber et al. (WO 2016009308 A2) and in further view of Herr et al. (WO 2015095211 A2).
Regarding claim 1, an alternative embodiment of Unluhisarcikli discloses an orthotic device 603 (Paragraph 66 and Figures 6A-6B, sensorized unactuated brace 603 of lower extremity exoskeleton) comprising: a passive orthosis 604,605,606 (Paragraph 66 and Figures 6A-6B, sensorized unactuated brace 603 includes thigh portion 604, shank portion 605, and an ankle foot orthosis 606) having a first portion (Paragraph 66 and Figures 6A-6B, 18D, lateral portion comprises lateral thigh portion 6-4, lateral shank portion 605, and lateral portion of ankle foot orthosis 606) and a second portion (Paragraphs 66 and Figures 6A-6B, 18D, medial portion comprising medial portion of ankle foot orthosis 605); a first sensor (Paragraph 85, electrical activity of the muscles may also be recorded by use of electromyography EMG sensors); a second sensor 614 (Paragraph 68 and Figure 6B, pressure transducer 614); wherein the first portion of the passive orthosis 604,605,606 is configured to be positionable on a first side of a joint of a user (Paragraph 66 and Figures 6A-6B, 18D, lateral portion of thigh portion 604 on lateral thigh. Lateral portion of shank portion 605 on lateral shank. Lateral portion of ankle foot orthosis 606 on lateral side of ankle joint); wherein the second portion of the passive orthosis 604,605,606 is configured to be positionable on a second side of the joint (Paragraph 66 and Figures 6A-6B, 18D, medial portion of ankle foot orthosis 606 on medial side of ankle joint); wherein the second sensor 614 is configured to collect data indicative of orthotic interface pressures (Paragraph 68, A pressure transducer 614 located at the sole of the foot is used for estimating gait phase) between portions of the orthotic device 603 in contact with the user (Paragraph 68 and Figure 6B, portions of the ankle foot orthosis 606 contact portions of user’s sole) wearing the orthotic device 603 during a movement by the user (Paragraph 68, pressure transducer 614 measuring pressure during walking phases). 
	However, the alternative embodiment of Unluhisarcikli fails to explicitly disclose a motion resisting mechanism; and a reaction arm; wherein the motion resisting mechanism is configured to restrict movement of the joint in a direction; and wherein the reaction arm is in mechanical communication with the motion resisting mechanism.
	A first embodiment of Lefeber teaches an analogous passive orthosis 1 (Page 1, lines 13-16, Page 18, lines 16-17, and Figure 1, a passive ankle-foot prosthesis or orthosis 1 wherein the hinge joint systems comprises: a first member 3 and a second member 4 interconnected for a rotational movement in respect to one another for functionally assisting and enhancing a hinge joint of a human or animal subject) comprising a motion resisting mechanism 42 (Page 26, lines 1-2, 20-24, and Figure 1, spring passive elastic element 42 is an equivalent structure to the at least one spring, as defined by the 35 USC 112f, that may be adjustable, coupled to the posterior side of the first side of a joint); and a reaction arm 46 (Page 20, lines 20-24 and Figure 1, backwards extending part 46); wherein the motion resisting mechanism 42 is configured to restrict movement of the analogous joint in a direction (Page 30, lines 19-22 and Figure 1, during this dorsal flexion phase the elastic element 42 is kept loaded while energy is stored in the interconnection part 8 of the foot section 5, which is bended during this phase); and wherein the reaction arm 46 is in mechanical communication (Page 26, lines 20-22 and Figure 1, elastic element 42 is mounted with its other end 45 on the extending part 46) with the motion resisting mechanism 42.
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first portion at the first side of the ankle joint of the passive orthosis (alternative embodiment of Unluhisarcikli, Paragraph 53 and Figures 6A-6B and 18D, lateral portion of the ankle foot orthosis 308 at the ankle hinge) of the alternative embodiment of Unluhisarcikli, to include a motion resisting mechanism (the first embodiment of Lefeber, Page 26, lines 1-2 and Figure 1, spring passive elastic element 42) and reaction arm (the first embodiment of Lefeber, Page 20, lines 20-24 and Figure 1, backwards extending part 46) as taught by the first embodiment of Lefeber, in order to provide an improved passive orthosis that is capable of adjusting the amount of torque imposed on the ankle by the reaction arm and motion resisting mechanism for energy efficiency, which harvests energy from the user during use in a natural way and at the right times, while returning supporting energy to that user on the right time and in the right proportions (the first embodiment of Lefeber, Page 6, lines 12-16).
However, the combination of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber also fails to explicitly disclose wherein the first sensor is configured to collect data indicative of a response of the user wearing the orthotic device to a resistive force applied to the joint by the motion resisting mechanism, the response of the user including a range of motion of the joint during a movement by the user.
Herr teaches an analogous orthotic device 100 (Paragraphs 7 and 74) wherein the analogous first sensor (Paragraph 90, EMG electrode) is configured to collect data indicative of a response of the user wearing the analogous orthotic device 100 to a resistive force applied to the joint by (Paragraph 90, EMG sensor data is collected by onboard microcontroller 107 in response to a force applied by the cable 112 during range of motion of the joint when user is moving) the analogous motion resisting mechanism 112 (Paragraph 11, electric spool actuator includes a cable/string/ribbon 112 that is linked to the proximal end of the crossing member 130,131  and spans the calf normally to a major longitudinal axis of the human tibia, whereby actuation of the actuator causes rotation of the distal member 103 about human ankle joint to thereby at least assist plantar flexion of the human foot while walking; This is an equivalent structure to the mechanical dampener as described by the 112f analysis above), the response of the user including a range of motion of the joint during a movement by the user.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first sensor and motion resisting mechanism of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber, so that the first sensor collects data indicative of a response of the user wearing the orthotic device to a resistive force applied to the joint by the motion resisting mechanism, as taught by Herr, in order to provide an improved orthotic device with an enhanced first sensor that collects data from forces applied by the motion resisting mechanism to accurately determine a response of a user to a resistive force for timely control and operation of the orthotic device during treatment (Herr, Paragraph 90).
Regarding claim 2, the combination of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr discloses the invention as described above and further discloses wherein the data indicative of the response of the user to the resistive force applied to the joint (Modification of sensor in Paragraph 68 of the alternative embodiment of Unluhisarcikli to collect data of the resistive force applied by elastic element 42 in Page 30, lines 19-22 of the first embodiment of Lefeber on an ankle joint during gait, as taught in Paragraph 90 of Herr) includes data selected from the group consisting of data indicative of: foot-ground placement of the user during a movement by the user (alternative embodiment of Unluhisarcikli, Paragraphs 21 and 68, A pressure transducer 614 located at the sole of the foot is used for estimating gait phase such as toe-heel or heel-toe strikes); a motion of the joint during a movement by the user (alternative embodiment of Unluhisarcikli, Paragraph 68, sensor collects angles of flexion and extension of the malleolus during gait); and the resistive force applied to the joint during a movement by the user (alternative embodiment of Unluhisarcikli, Paragraph 85, parameters of individual joints such as torque, power, and work can be estimated by substituting the joint angles and ground reaction forces into an inverse-dynamic biomechanical model; first embodiment of Lefeber, Page 30, lines 19-22 and Figure 1, resistive forces applied by the elastic element 42 on ankle joint during gait).
	Regarding claim 7, the combination of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr discloses the invention as described above and further discloses wherein the motion resisting mechanism 42 comprising a spring 42 (first embodiment of Lefeber, Page 26, lines 1-2 and Figure 1, spring passive elastic element 42). 
Regarding claim 8, the combination of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr discloses the invention as described above but fails to explicitly disclose a third sensor configured to collect data indicative of a torque applied by the motion resisting mechanism. 
	A further embodiment of Lefeber teaches an analogous orthotic device (Page 70, line 4, AMP-Foot 3 providing energy storage during gait phases) with a third sensor (Page 70, lines 4-15, elongation of PO springs measured by linear potentiometer and the position of the lever arm 50 is measured by magnetic encoders) configured to collect data indicative of a torque applied (Page 70, lines 4-15, elongation of PO springs measured by linear potentiometer and the position of the lever arm 50 is measured by magnetic encoders. This data is used to calculate the resulting torque applied to the ankle joint by the springs) by the analogous motion resisting mechanism (Page 70, line 6, PO spring). 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the motion resisting mechanism of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr, so that there is a third sensor that measures data indicative of torque, as taught by a further embodiment of Lefeber, in order to provide an improved orthotic device that is capable of calculating torque of the orthotic via encoders and potentiometer for recording energy storages given by the motion resisting mechanism, for optimization during specific gait phases (further embodiment of Lefeber, Page 70, lines 4-15).
Regarding claim 10, the combination of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr discloses the invention as described above and further discloses wherein the motion resisting mechanism 42 is adjustable to vary a magnitude of a force (the first embodiment of Lefeber, Page 28, lines 19-27, Page 29, lines 21-27, and Figure 1, the raceways 25 and 26 are free to move with respect to one another which results in a loading of spring 42, causing varying magnitudes of resistive force given by variation in the amount of loading) applied by the motion resisting mechanism 42.
Regarding claim 12, the combination of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr discloses the invention as described above and further discloses wherein the motion resisting mechanism 42 (first embodiment of Lefeber, Page 26, lines 1-2, 20-24, and Figure 1, spring passive elastic element 42 is an equivalent structure, as defined by the 35 USC 112f, to the at least one spring, that may be adjustable, coupled to the posterior side of the first side of a joint); is coupled to (first embodiment of Lefeber, Page 1, lines 13-16, Page 26, lines 20-22 and Figure 1, joint-hinge system, comprising a spring 42 is mounted with its other end 45 on the extending part 46, and clutch assembly 22, provides rotational interconnection between the first member 4 and second member 4) the passive orthosis (alternative embodiment of Unluhisarcikli, Paragraph 66 and Figures 6A-6B, sensorized unactuated brace 603 of lower extremity exoskeleton; first embodiment of Lefeber, Page 1, lines 13-16, Page 18, lines 16-17, and Figure 1, a passive ankle-foot prosthesis or orthosis 1 wherein the hinge joint systems comprises: a first member 3 and a second member 4 interconnected for a rotational movement in respect to one another for functionally assisting and enhancing a hinge joint of a human) on a posterior side (first embodiment of Lefeber, Figure 1, spring 42 is mounted with its other end 45 on the extending part 46 at posterior side of the lateral side of the ankle joint) of the first side of the joint (alternative embodiment of Unluhisarcikli, Paragraphs 66 and Figures 6A-6B, 18D, lateral portion of ankle foot orthosis 606 on lateral side of ankle joint; first embodiment of Lefeber, Figure 1, first member 3 and second member 4 of a passive orthosis 1 located on a lateral side of the user’s ankle joint). 
Regarding claim 14, the combination of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr discloses the invention as described above and further discloses (in Page 28, lines 21-23, 25-27, Page 30, lines 19-22, Page 31, lines 6-9, 31-32, Page 32, lines 19-22, Page 33, lines 5-14, and Figure 1 of the first embodiment of Lefeber) wherein the reaction arm 46 is adjustable between a first position (first embodiment of Lefeber, Page 28, lines 21-23 and Figure 1, the blocking sense U of direction of the MCM 17 or overruning clutch assembly 22 corresponds to a dorsiflexion rotation of the second member 4 or artificial foot 5 with respect to the first member 3) in which the motion resisting mechanism 42 is configured to resist movement of the joint in a first direction (first embodiment of Lefeber, Page 30, lines 19-22 and Figure 1, during this dorsal flexion phase the elastic element 42 is kept loaded while energy is stored in interconnection part 8 of the foot section 5, which is bended during this phase; first embodiment of Lefeber, Page 32, lines 19-22, The energy stored in the elastic spring element 42 is returned and used to reposition the second member 4 or artificial foot 5 with respect to the first member 3 during this swing phase) and a second position (first embodiment of Lefeber, Page 28, lines 25-27 and Figure 1, A plantar flexion movement of the first member 3 and second member 4 with respect to one another therefore corresponds to the opposite sense V) in which the motion resisting mechanism 42 is configured to restrict movement of the joint in a second direction (first embodiment of Lefeber, Page 31, lines 6-9, During this plantar flexion phase the torque or force present between the raceways 25 and 26 is still mainly directed in the blocking sense U, however in this stage due to the bending of the spring element; Page 31, lines 31-32, At the start of said swing phase the interconnection part 8 has been bended back to its original shape and has released all its energy; Page 33, lines 5-14, during the transition phase wherein the loading of elastic element 42 is ended and the dorsal flexion phase is initiated and the interconnection part 8 is bended. This means that there is no gap or discontinuous event between the loading of elastic spring element 42 and the loading of the interconnection part 8) different than the first direction.
Regarding claim 15, the combination of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr discloses the invention as described above but fail to explicitly disclose wherein the passive orthosis is modular and adjustable. 
A first embodiment of Unluhisarcikli teaches an analogous orthotic device 312 (Paragraph 53 and Figure 3, sensorized unactuated brace 312 of lower extremity exoskeleton) wherein the analogous passive orthosis 313,314,308 (Paragraphs 53, 55, and Figure 3, sensorized unactuated brace 312 includes thigh portion 313, shank portion 314, and an ankle foot orthosis 308) is modular and adjustable (Paragraphs 63-64, exoskeleton coincides with wearer’s joints to prevent unintended moments and forces on the limbs. Therefore, the thigh and shank components are slotted for adjusting the distance from hip to the knee joint and from the knee joint to the ankle joint, respectively). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the frame structure of the passive orthosis of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr, so that the passive orthosis is modular and adjustable, as taught by the first embodiment of Unluhisarcikli, in order to provide an improved passive orthosis with slotted adjustment for varying the distance from hip to the knee joint and from the knee joint to the ankle joint (first embodiment of Unluhisarcikli, Paragraph 64). 
Regarding claim 18, the combination of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr discloses the invention as described above and further discloses wherein the passive orthosis 604,605,606 further comprises a closure/suspension (alternative embodiment of Unluhisarcikli, Paragraph 66, elastic straps) configured to secure (alternative embodiment of Unluhisarcikli, Paragraph 66, sensorized unactuated brace 603 attached to the healthy leg via elastic straps) the first side (alternative embodiment of Unluhisarcikli, Paragraph 66 and Figures 6A-6B, 18D, lateral portion of thigh portion 604 on lateral thigh. Lateral portion of shank portion 605 on lateral shank. Lateral portion of ankle foot orthosis 606 on lateral side of ankle joint) of the joint to the passive orthosis 604,605,606. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Unluhisarcikli et al. (U.S. Patent Pub. No. 20160151176) in view of Lefeber et al. (WO 2016009308 A2) in view of Herr et al. (WO 2015095211 A2) and in further view of Ward et al. (U.S. Patent Pub. No. 20140330393). 
Regarding claim 11, the combination of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr discloses the invention as described above but fails to explicitly disclose wherein the motion resisting mechanism is coupled to the passive orthosis on an anterior side of the first side of the joint. 
Ward teaches an analogous orthotic device (Paragraph 139, the joint system can be applied to orthotic devices that require control of joint for locomotion and timed energy release of passive energy) wherein the analogous motion resisting mechanism 30 (Paragraph 32 and Figures 3a-3f, primary spring 30 is an equivalent structure to the adjustable spring as described by the 112f analysis above) is coupled to (Paragraph 33, Spring mount 38 couples primary spring 30 to ankle joint 20 at joint 40) the analogous passive orthosis (Paragraph 139, the joint system can be applied to orthotic devices that require control of joint for locomotion and timed energy release of passive energy) on an anterior side (Figures 3a-3f, clutch 50 connected to ankle joint 20 at the anterior side of the lateral main body 14) of the analogous first side (Paragraph 139 and Figures 3a-3f, main body 14 located on a lateral side of user’s ankle when the joint is used as part of an orthotic device, such as ankle foot orthosis) of the analogous joint. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the coupling between the motion resisting mechanism and the first portion of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr, so that the motion resisting mechanism is coupled to the anterior side of the first portion as taught by Ward, in order to provide an improved orthotic device that is capable of compressing an anterior spring for storing energy during selective phases of a user’s gait cycle to provide effective gait dynamic control for additional torque and power provided to the ankle joint during push off (Ward, Paragraphs 52-58).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Unluhisarcikli et al. (U.S. Patent Pub. No. 20160151176) in view of Lefeber et al. (WO 2016009308 A2) in view of Herr et al. (WO 2015095211 A2) and in further view of Coleman et al. (U.S. Patent Pub. No. 20150306385).
Regarding claim 16, the combination of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr discloses the invention as described above and further discloses wherein the first sensor (alternative embodiment of Unluhisarcikli, Paragraph 85, electrical activity of the muscles may also be recorded by use of electromyography EMG sensors) comprises an electromyogram (EMG) sensor (alternative embodiment of Unluhisarcikli, Paragraph 85, EMG sensors) configured to measure muscle activity. 
However, the combination of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr fails to explicitly disclose a transmitter configured to output at least a portion of the data collected by the sensor to a second device remote from the orthotic device
Coleman teaches (Paragraph 75, 77; Figures 2-3) an analogous orthotic device 105 (Paragraph 77 and Figures 2-3, brace 105) wherein a transmitter 210 (Paragraph 75, sensors 215, 220, 225, 230 are integrally positioned within the brace 105 to cause the co-coupled contraction of different muscle groups; Paragraph 77, brace 105, control electronics 210, can be configured to communicate, wirelessly or via a wired connection, with a computing device 300, data is transmitted in real-time, so that the medical professional can analyze the data and/or adjust the brace 105 at any time) configured to output (Paragraph 77, brace 105, control electronics 210, can be configured to communicate, wirelessly) at least a portion of the analogous data collected by the analogous first sensor 215,220,225,230 (Paragraph 75, sensors 215, 220, 225, 230 are integrally positioned within the brace 105) to a second device 300 (Paragraph 77, brace 105, control electronics 210, can be configured to communicate, wirelessly or via a wired connection, with a computing device 300 that is an equivalent structure to the CPU as described by the 112f analysis above) remote from the analogous orthotic device 105 (Paragraph 77 and Figures 2-3, brace 105).  
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the orthotic device of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr, to include a transmitter that outputs data to a remote device as taught by Coleman, in order to provide an improved orthotic device with data that is transmitted in real-time, so that the medical professional can analyze the data and adjust the brace at any time (Coleman, Paragraph 77).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Unluhisarcikli et al. (U.S. Patent Pub. No. 20160151176) in view of Lefeber et al. (WO 2016009308 A2) in view of Herr et al. (WO 2015095211 A2) and in further view of Wu et al. (CN 1676111 A). 
Regarding claim 17, the combination of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr discloses the invention as described above but fails to explicitly disclose wherein the passive orthosis further comprises a stirrup having a first end and a second end; wherein the first end of the stirrup is coupled to the passive orthosis at a position proximate the joint; and wherein the second end of the stirrup is coupled to the passive orthosis at a position proximate the first side of the joint.
Wu teaches wherein the analogous passive orthosis 1 (Page 3/16, lines 38-39 and Figures 1-2, knee-ankle-foot orthosis 1) further comprises a stirrup 2-9 (Page 3/16, line 54 and Figure 2, supporting rod 2-9) having a first end (Page 3/16, line 54, Page 4/16, line 1, and Figures 1-2, supporting rod 2-9 connected with upper bars of the medial side upper bar 2-3-1) and a second end (Page 3/16, line 54, Page 4/16, line 1, and Figures 1-2, supporting rod 2-9 connected with upper bars of the lateral side upper bar 2-3-1); wherein the first end (Page 3/16, line 54, Page 4/16, line 1, and Figures 1-2, supporting rod 2-9 connected with upper bars of the medial side upper bar 2-3-1) of the stirrup 2-9 is coupled to the analogous passive orthosis 1 at a position proximate the analogous joint (Figure 2, supporting rod 2-9 connected to upper rod 2-3-1 proximate ankle joint); and wherein the second end (Page 3/16, line 54, Page 4/16, line 1, and Figures 1-2, supporting rod 2-9 connected with upper bars of the lateral side upper bar 2-3-1) of the stirrup 2-9 is coupled to the analogous passive orthosis 1 at a position proximate the analogous first side of the analogous joint (Figure 2, supporting rod 2-9 connected to upper rod 2-3-1 proximate the lateral ankle joint).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second portions (alternative embodiment of Unluhisarcikli, Paragraphs 53, 55 and Figures 6A-6B, 18D, lateral and medial potions of the ankle foot orthosis 308; first embodiment of Lefeber, Figure 1, protrusion 44 on first member 3 connected to spring element 24) of the passive orthosis of the alternative embodiment of Unluhisarcikli in view of the first embodiment of Lefeber in view of Herr, so that a stirrup is connected proximate the ankle joint as taught by Wu, in order to provide an improved passive orthosis that has a supporting stirrup connected to the side struts proximate the ankle joint for operation with a stretching extension spring mechanism that transfers energy through the stirrup to the struts (Wu, Page 3/16, line 54 and Page 4/16, lines 1-3).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Unluhisarcikli et al. (U.S. Patent Pub. No. 20160151176) in view of Lefeber et al. (WO 2016009308 A2) and in further view of Sessions (U.S. Patent Pub. No. 20130079686) and Ward et al. (U.S. Patent Pub. No. 20140330393).  
Regarding claim 21, Unluhisarcikli discloses a method comprising: wearing a passive orthosis 604,605,606 (Paragraph 66 and Figures 6A-6B, sensorized unactuated brace 603 includes thigh portion 604, shank portion 605, and an ankle foot orthosis 606) having a first portion (Paragraph 66 and Figures 6A-6B, 18D, lateral portion comprises lateral thigh portion 6-4, lateral shank portion 605, and lateral portion of ankle foot orthosis 606) positioned on a first side of a joint (Paragraph 66 and Figures 6A-6B, 18D, lateral portion of thigh portion 604 on lateral thigh. Lateral portion of shank portion 605 on lateral shank. Lateral portion of ankle foot orthosis 606 on lateral side of ankle joint) and a second portion (Paragraphs 66 and Figures 6A-6B, 18D, medial portion comprising medial portion of ankle foot orthosis 605) positioned on a second side of the joint (Paragraph 66 and Figures 6A-6B, 18D, medial portion of ankle foot orthosis 606 on medial side of ankle joint).
However, Unluhisarcikli fails to explicitly disclose the passive orthosis having an initial stiffness, applying an initial resistive force related to the initial stiffness of the passive orthosis to the joint with a motion resisting mechanism that is in mechanical communication with a reaction arm.
A first embodiment of Lefeber teaches an analogous passive orthosis 1 (Page 1, lines 13-16, Page 18, lines 16-17, and Figure 1, a passive ankle-foot prosthesis or orthosis 1 wherein the hinge joint systems comprises: a first member 3 and a second member 4 interconnected for a rotational movement in respect to one another for functionally assisting and enhancing a hinge joint of a human or animal subject) having an initial stiffness (Page 30, lines 19-22 and Figure 1, stiffness of spring element 42); applying an initial resistive force (Page 30, lines 19-22 and Figure 1, during this dorsal flexion phase the elastic element 42 is kept loaded while energy is stored in the interconnection part 8 of the foot section 5, which is bended during this phase) related to the initial stiffness (Page 30, lines 19-22 and Figure 1, stiffness of spring element 42) of the passive orthosis 1 to the joint with a motion resisting mechanism 42 (Page 26, lines 1-2, 20-24, and Figure 1, spring passive elastic element 42 is an equivalent structure to the at least one spring, as defined by the 35 USC 112f, that may be adjustable, coupled to the posterior side of the first side of a joint) that is in mechanical communication (Page 26, lines 20-22 and Figure 1, elastic element 42 is mounted with its other end 45 on the extending part 46) with a reaction arm 46 (Page 20, lines 20-24 and Figure 1, backwards extending part 46). 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first portion at the first side of the ankle joint of the passive orthosis (Unluhisarcikli, Paragraph 53 and Figures 6A-6B and 18D, lateral portion of the ankle foot orthosis 308 at the ankle hinge) of Unluhisarcikli, to include a motion resisting mechanism (first embodiment of Lefeber, Page 26, lines 1-2 and Figure 1, spring passive elastic element 42) and reaction arm (first embodiment of Lefeber, Page 20, lines 20-24 and Figure 1, backwards extending part 46) as taught by the first embodiment of Lefeber, in order to provide an improved passive orthosis that is capable of adjusting the amount of torque imposed on the ankle by the reaction arm and motion resisting mechanism for energy efficiency, which harvests energy from the user during use in a natural way and at the right times, while returning supporting energy to that user on the right time and in the right proportions (the first embodiment of Lefeber, Page 6, lines 12-16).
However, the combination of Unluhisarcikli in view of the first embodiment of Lefeber fails to explicitly disclose collecting data indicative of a response of a user to the initial resistive force applied to the joint.
	A further embodiment of Lefeber teaches collecting data indicative of a response of a user (Page 70, lines 4-15, elongation of PO springs measured by linear potentiometer and the position of the lever arm 50 is measured by magnetic encoders. This data is used to calculate the resulting torque applied to the ankle joint by the springs, such that a response of a user’s ankle torque is dependent on the stiffness of the springs) to the analogous initial resistive force applied to the joint (Page 70, lines 4-15, a response of a user’s ankle torque is dependent on the stiffness of the springs) by the analogous motion resisting mechanism (Page 70, lines 4-15, PO spring is an equivalent structure as defined by the 35 USC 112f), the response of the user including a range of motion of the joint during a movement by the user (Page 70, lines 4-15, range of motion of ankle joint during gait). 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the motion resisting mechanism of Unluhisarcikli in view of the first embodiment of Lefeber, so that there is a sensor that measures data indicative of a user’s response to the motion resisting mechanism, as taught by a further embodiment of Lefeber, in order to provide an improved orthotic device that is capable of calculating torque of the orthotic via encoders and potentiometer for recording energy storages given by the motion resisting mechanism, for optimization during specific gait phases (further embodiment of Lefeber, Page 70, lines 4-15).
However, the combination of Unluhisarcikli in view of the first embodiment of Lefeber in view of the further embodiment of Lefeber fails to explicitly disclose a passive orthosis having an adjustable stiffness; adjusting the stiffness of the passive orthosis to a subsequent stiffness different than the initial stiffness based on the data indicative of the response of the user; applying a subsequent resistive force related to the subsequent stiffness of the passive orthosis to the joint with the motion resisting mechanism.
Sessions teaches an analogous passive orthosis 20 (Paragraph 39 and Figures 8-10, orthotic device 20 with spring element 21 for passively storing and releasing energy during gait phases to assist with motion) having an adjustable stiffness (Paragraphs 39 and 47, a plurality of springs 201 stacked to provide the stiffness and energy desired in the kinematic. The stacked configuration also allows ease in modulating the overall stiffness of the device through addition or removal of springs); adjusting the analogous stiffness (Paragraphs 39 and 47, stiffness of spring element 21) of the analogous passive orthosis 20 to a subsequent stiffness (Paragraphs 39 and 47, addition or removal of springs to provide subsequent stiffness) different than the analogous initial stiffness (Paragraphs 39 and 47, initial stiffness of springs 21 prior to additional or removal of springs); applying a subsequent resistive force (Paragraphs 39 and 47, additional or removal springs applies a subsequent resistive force) related to the subsequent stiffness (Paragraphs 39 and 47, addition or removal of springs to provide subsequent stiffness) of the analogous passive orthosis 20 to the joint with the analogous motion resisting mechanism 21 (Paragraph 39 and Figures 8-10, spring element 21).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the stiffness of the motion resisting mechanism of Unluhisarcikli in view of the first embodiment of Lefeber in view of the further embodiment of Lefeber, so that there is an adjustable stiffness, as taught by Sessions, in order to provide an improved passive orthosis with a motion resisting mechanism that has the ability to remove or add springs which allows for desirable adjustment of the energy desired in the kinematic (Sessions, Paragraph 39).
Therefore, the combination of Unluhisarcikli in view of the first embodiment of Lefeber in view of the further embodiment of Lefeber in view of Sessions discloses adjusting the adjustable stiffness of the passive orthosis based on (Modification of Page 70, lines 4-15 of the further embodiment of Lefeber in view of Paragraphs 39, 47 of Session, so that the stiffness of the springs 201 of Sessions is adjusted based on spring force sensor data collected, as taught by the further embodiment of Lefeber, during a range of motion of ankle joint when user is moving) the data indicative of the response of the user. 
However, the combination of Unluhisarcikli in view of the first embodiment of Lefeber in view of the further embodiment of Lefeber in view of Sessions in view of Herr fails to explicitly disclose collecting data indicative of a response of the user to the subsequent resistive force applied to the joint.
Ward teaches collecting data indicative of a response of the user (Paragraph 44, Sensor 96 includes an accelerometer, vibrometer, rate gyro, potentiometer, pressure transducer, force transducer or load cell, inclinometer, or other sensor. In one embodiment, a rate gyro is disposed on shank 92 and a potentiometer or ankle encoder is disposed on ankle joint 20 for measurements of a response of a user to the forces applied by a secondary spring 32) to the analogous subsequent resistive force applied to the joint (Paragraph 44, subsequent resistive force given by resistive forces of secondary spring 32).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the data collection of the sensors of Unluhisarcikli in view of the first embodiment of Lefeber in view of the further embodiment of Lefeber in view of Sessions, so that the sensors also collect data of the subsequent resistive force, as taught by Ward, in order to provide an improved orthotic device with sensors that measure a user’s response to forces of a spring, for ultimately determining an ideal spring stiffness (Ward, Paragraph 44). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Unluhisarcikli et al. (U.S. Patent Pub. No. 20160151176) in view of Lefeber et al. (WO 2016009308 A2) in view of Sessions (U.S. Patent Pub. No. 20130079686) in view of Ward et al. (U.S. Patent Pub. No. 20140330393) and in further view of Coleman et al. (U.S. Patent Pub. No. 20150306385). 
Regarding claim 22, the combination of Unluhisarcikli in view of the first embodiment of Lefeber in view of the further embodiment of Lefeber in view of Sessions in view of Ward discloses the invention as described above and further discloses storing (further embodiment of Lefeber, Page 70, lines 27-31 and Page 71, lines 1-2, SD card for recording all sensor data) at least a portion of the data (further embodiment of Lefeber, Page 71, line 1, sensory network data) on a memory (further embodiment of Lefeber, Page 71, lines 102, SD card). 
However, the combination of Unluhisarcikli in view of the first embodiment of Lefeber in view of the further embodiment of Lefeber in view of Sessions in view of Ward fails to explicitly disclose transmitting at least a portion of the collected data in real-time as the joint moves; and generating a graphical representation of at least a portion of the transmitted data.
Coleman teaches transmitting (Paragraph 77, brace 105, control electronics 210, can be configured to communicate, wirelessly or via a wired connection, with a computing device 300) at least a portion of the analogous data (Paragraph 75, sensors 215, 220, 225, 230 are integrally positioned within the brace 105 to cause the co-coupled contraction of different muscle groups) in real-time as the joint moves (Paragraph 77, data is transmitted in real-time); and generating a graphical representation (Paragraph 82, computing device 300 can contain peripherals, Display 308, which is controlled by a display controller 334, is used to display visual output generated by the computing device 300. Such visual output may include text, graphics, animated graphics, and video) of at least a portion of the analogous data (Paragraph 75, sensors 215, 220, 225, 230 are integrally positioned within the brace 105 to cause the co-coupled contraction of different muscle groups).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the orthotic device of Unluhisarcikli in view of Lefeber, to include a transmitter that outputs data to a remote device as taught by Coleman, in order to provide an improved orthotic device with data that is transmitted in real-time, so that the medical professional can analyze the data and adjust the brace at any time (Coleman, Paragraph 77).
Claims 25-26, 31, 35-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (WO 2015095211 A2) in view of Lefeber et al. (WO 2016009308 A2) and in further view of Shim et al. (U.S. Patent Pub. No. 20150231018) and Karasahin (CN 107106088 A) and Coleman et al. (U.S. Patent Pub. No. 20150306385). 
Regarding claim 25, Herr discloses an orthotic device 100 (Paragraph 7, wearable device such as orthosis for use with ankle; Paragraph 74, exoskeleton 100) comprising: a sensor assembly (Paragraph 90, sensors may include a accelerometer, gyroscope, mechanical pressure sensor, pneumatic pressure sensor, angle sensor, encoder, strain gauge, voltage sensor, current sensor, force sensitive resistor, EMG electrode, and thermistor) comprising a joint rotation sensor (Paragraph 90, angle sensor and encoder), a spatial limb orientation sensor (Paragraph 90, accelerometer and gyroscope), an orthosis torque sensor (Paragraph 90, strain gauge), a gait state sensor (Paragraph 90, force sensitive resistor), and a muscle activity sensor (Paragraph 90, EMG electrode); a motion resisting mechanism 112 (Paragraph 11, electric spool actuator includes a cable/string/ribbon 112 that is linked to the proximal end of the crossing member 130,131  and spans the calf normally to a major longitudinal axis of the human tibia, whereby actuation of the actuator causes rotation of the distal member 103 about human ankle joint to thereby at least assist plantar flexion of the human foot while walking; This is an equivalent structure to the mechanical dampener as described by the 112f analysis above) configured to restrict movement of the joint in at least one direction via a resistive force (Paragraph 11, whereby actuation of the actuator causes rotation of the distal member about human ankle joint to thereby at least assist plantar flexion of the human foot while walking); and adjustable to vary a magnitude of the resistive force applied (Paragraphs 30-31 and Figures 2A-2B, adjustable between plantar flexion and dorsiflexion) by the motion restricting mechanism 112; and a reaction arm 130,131 (Paragraph 74 and Figures 1-2B,  lateral and medial crossing members 130,131) in mechanical communication (Paragraph 11 and Figures 2A-2B, cable/string/ribbon 112 that is linked to the proximal end of the crossing member 103) with the motion resisting mechanism 112; wherein the sensor assembly (Paragraph 90, sensors may include a accelerometer, gyroscope, mechanical pressure sensor, pneumatic pressure sensor, angle sensor, encoder, strain gauge, volatage sensor, current sensor, force sensitive resistor, EMG electrode, and thermistor) is configured to collect and synchronize data (Paragraph 90, onboard microcontroller 107 collects data from sensors and synchronizes) indicative one or more joint rotation (Paragraph 90, angle sensor and encoder measure angles of joints), limb orientation (Paragraph 90, accelerometer and gyroscope capable of measuring limb orientation), orthosis torque (Paragraph 90, strain gauge measures torque), gait states (Paragraph 90, force sensitive resistor capable of measuring gait phases), and muscle activity Paragraph 90, EMG electrode measures muscle activity), the data being further indicative of a response of the user to a resistive force applied to the at least one joint by (Paragraph 90, sensors measures response of a joint during movement of a user in response to a force applied by the cable 112) the motion resisting mechanism 112.
However, Herr fails to explicitly disclose a passive orthosis positionable proximate at least one joint of a user.
Lefeber teaches a passive orthosis 1 (Page 1, lines 13-16, Page 33, lines 19-21, and Figure 1, a passive ankle-foot orthosis 1) positionable proximate at least one joint of a user (Page 1, lines 13-16, Page 33, lines 19-21, and Figure 1, a first member 3 and a second member 4 interconnected for a rotational movement in respect to one another for functionally assisting and enhancing a hinge joint of a human or animal subject) comprised of an analogous motion resisting mechanism 42 (Page 26, lines 1-2, 20-24, and Figure 1, spring passive elastic element 42 is an equivalent structure to the at least one spring, that may be adjustable, coupled to the posterior side of the first side of a joint).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the motion resisting mechanism of Herr, for the passive orthosis motion resisting mechanism (Lefeber, Page 26, lines 1-2 and Figure 1, spring passive elastic element 42), as taught by Lefeber, in order to provide an improved orthotic device that is capable of adjusting the amount of torque imposed on the ankle by the reaction arm and motion resisting mechanism for energy efficiency, which harvests energy from the user during use in a natural way and at the right times, while returning supporting energy to that user on the right time and in the right proportions (Lefeber, Page 6, lines 12-16).
However, the combination of Herr in view of Lefeber fails to explicitly disclose a plantar pressure sensor configured to collect data indicative of plantar pressure.
Shim teaches an analogous orthotic device (Paragraph 104, walk-assistive apparatus 1) comprising a plantar pressure sensor (Paragraph 104, pressure sensor may be installed in the foot rest unit 42, and may detect whether the wearer wears the walk-assistive apparatus 1 or whether the wearer stands up by detecting the wearer's weight. The pressure sensor may be a ground reaction force sensor that may detect a ground reaction force GRF transmitted to the wearer's foot) configured to collect data indicative of plantar pressure (Paragraph 104, pressure sensor collects plantar pressure data). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the sensor assembly of Herr in view of Lefeber, to include a plantar pressure sensor, as taught by Shim, in order to provide an improved orthotic device that collects plantar pressure signals to detect whether the wearer wears the orthosis or whether the wearer stands up by detecting the wearer's weight (Shim, Paragraph 104).
However, the combination of Herr in view of Lefeber in view of Shim fails to explicitly disclose an interface pressure sensor configured to collect data indicative of interface pressure.
Karasahin teaches an analogous orthotic device (Page 3/104, lines 49-53 and Page 4/104, lines 1-5, body interface corrector placed on body surface adjacent to ankle joint) comprising an interface pressure sensor (Page 4/104, lines 1-5, Typically, two, three or more individual sensors to be placed at selected locations around the joint, so as to real time tracking more body movement, such as flexion, extension, rotation, pronation and supination. sensor can be selected from the group consisting of a pressure sensor) configured to collect data indicative of interface pressure (Page 4/104, lines 1-5, pressure sensor for measuring interface pressure around joint).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the sensor assembly of Herr in view of Lefeber in view of Shim, to include an interface pressure sensor, as taught by Karasahin, in order to provide an improved orthotic device with an interface pressure sensor that detects forces around a joint target area to further determine if any swelling or undesirable compression is affecting the joint (Karasahin, Page 4/104, lines 1-5). 
However, the combination of Herr in view of Lefeber in view of Shim in view of Karasahin fails to explicitly disclose a transmitter; and wherein the transmitter is configured to output at least a portion of the data collected by one or more of the sensors of the sensor assembly to remote device remote from the orthotic device.
Coleman teaches an analogous orthotic device 105 (Paragraph 77 and Figures 2-3, brace 105) wherein a transmitter 210 (Paragraph 77, brace 105, control electronics 210, can be configured to communicate, wirelessly or via a wired connection, with a computing device 300); and wherein the transmitter 210 is configured to output at least a portion of the analogous data (Paragraph 57, electrode sensors apply electrical stimulation and take a power dissipation reading) collected by one or more of the analogous sensors 215, 220, 225, 230 (Paragraph 75, sensors 215, 220, 225, 230 are integrally positioned within the brace 105 to cause the co-coupled contraction of different muscle groups) of the analogous sensor assembly 215, 220, 225, 230 (Paragraph 75, sensors 215, 220, 225, 230 are integrally positioned within the brace 105 to cause the co-coupled contraction of different muscle groups) to a remote device 300 (Paragraph 77, brace 105, control electronics 210, can be configured to communicate, wirelessly or via a wired connection, with a computing device 300 that is an equivalent structure to the CPU as described by the 112f analysis above) remote from the analogous orthotic device 105 (Paragraph 77 and Figures 2-3, brace 105).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the orthotic device of Herr in view of Lefeber in view of Shim in view of Karasahin, to include a transmitter that outputs data to a remote device as taught by Coleman, in order to provide an improved orthotic device with data that is transmitted in real-time, so that the medical professional can analyze the data and adjust the brace at any time (Coleman, Paragraph 77).
Regarding claim 26, the combination of Herr in view of Lefeber in view of Shim in view of Karasahinin view of Coleman discloses the invention as described above and further discloses wherein the passive orthosis 1 comprises: a first portion 3 (Lefeber, Figure 1, first member 3) configured to be secured to a lower leg of the user between an ankle and a knee of the user (Lefeber, Figure 1, first member 3 positioned at shank of wearer); and a second portion 4 (Lefeber, Figure 1, second member 4) configured to be secured to a foot of the user (Lefeber, Figure 1, second member 4 secured to user’s foot); and the motion resisting mechanism (Modification of Paragraph 11 of Herr in view of Page 26, lines 1-2 of Lefeber, so that the cable 112 of Herr is a spring passive elastic element 42, as taught by Lefeber) is configured to restrict movement of the ankle in at least one of a plantarflexion direction and a dorsiflexion direction by applying the resisting force to the ankle (Lefeber, Page 30, lines 19-22 and Figure 1, during this dorsal flexion phase the elastic element 42 is kept loaded while energy is stored in interconnecting part 8 of the foot section 5, which is bended during this phase; Lefeber, Page 32, lines 19-22, The energy stored in the elastic spring element 42 is returned and used to reposition the second member 4 or artificial foot 5 with respect to the first member 3 during this swing phase; Lefeber, Page 31, lines 6-9 and Page 35, lines 3-5, During this plantar flexion phase the torque or force present between the raceways 25 and 26 is still mainly directed in the blocking sense U, however in this stage due to the bending of the spring element; Lefeber, Page 31, lines 31-32 and Page 35, lines 3-5, At the start of said swing phase the interconnecting part 8 has been bended back to its original shape and has released all its energy; Lefeber, Page 33, lines 5-14 and Page 35, lines 3-5, during the transition phase wherein the loading of elastic element 42 is ended and the dorsal flexion phase is initiated and the interconnecting part 8 is bended. This means that there is no gap or discontinuous event between the loading of elastic spring element 42 and the loading of the interconnecting part 8). 
Regarding claim 31, the combination of Herr in view of Lefeber in view of Shim in view of Karasahinin view of Coleman discloses the invention as described above and further discloses wherein the motion resisting mechanism (Modification of Paragraph 11 of Herr in view of Page 26, lines 1-2 of Lefeber, so that the cable 112 of Herr is a spring passive elastic element 42, as taught by Lefeber) comprising at least one spring 42 (Lefeber, Page 26, lines 1-2 and Figure 1, spring passive elastic element 42). 
Regarding claim 35, the combination of Herr in view of Lefeber in view of Shim in view of Karasahinin view of Coleman discloses the invention as described above and further wherein the motion resisting mechanism (Modification of Paragraph 11 of Herr in view of Page 26, lines 1-2 of Lefeber, so that the cable 112 of Herr is a spring passive elastic element 42, as taught by Lefeber) is coupled to (Herr, Paragraph 11 and Figures 2A-2B, cable 112 coupled to distal member 103; Lefeber, Page 1, lines 13-16, Page 33, lines 19-21, and Figure 1, joint-hinge system, comprising a spring 42 connected to the extending part 46 and clutch assembly 22, provides rotational interconnection between the first member 4 and second member 4) the passive orthosis 1 (Lefeber, Page 1, lines 13-16, Page 33, lines 19-21, and Figure 1, a passive ankle-foot orthosis 1) on an anterior side (Herr, Figure 2A, crossing member 130,131 located on anterior side of the ankle joint) of a first side of the ankle (Herr, Paragraph 75 and Figure 2A, ankle joint center of rotation 109,110).
Regarding claim 36, the combination of Herr in view of Lefeber in view of Shim in view of Karasahinin view of Coleman discloses the invention as described above and further discloses wherein the motion resisting mechanism (Modification of Paragraph 11 of Herr in view of Page 26, lines 1-2 of Lefeber, so that the cable 112 of Herr is a spring passive elastic element 42, as taught by Lefeber) is coupled to (Lefeber, Page 1, lines 13-16, Page 33, lines 19-21, and Figure 1, joint-hinge system, comprising a spring 42 connected to the extending part 46 and clutch assembly 22, provides rotational interconnection between the first member 4 and second member 4) the passive orthosis 1 on a posterior side (Lefeber, Figure 1, spring 42 connected to extending part 46 and clutch assembly 22 at posterior side of the lateral side of the ankle joint) of a first side of the ankle (Lefeber, Figure 1, first member 3 and second member 4 of a passive orthosis 1 located on a lateral side of the user’s ankle joint).
Regarding claim 38, the combination of Herr in view of Lefeber in view of Shim in view of Karasahinin view of Coleman discloses the invention as described above and further discloses  wherein the reaction arm 130,131 (Herr, Paragraph 74 and Figures 1-2B,  lateral and medial crossing members 130,131) is adjustable between a first position (Herr, Figure 2A, crossing member 130 is positioned anterior to the ankle joint) on the anterior side of the ankle in which the motion resisting mechanism (Modification of Paragraph 11 of Herr in view of Page 26, lines 1-2 of Lefeber, so that the cable 112 of Herr is a spring passive elastic element 42, as taught by Lefeber) is configured to restrict movement of the ankle in the plantarflexion direction (Herr, Figure 2A, crossing member 130,131 is at an anterior position and cable 112 is maximally retracted ultimately restricting any further plantarflexion past this instantaneous phase of gait; Figure 2A of Herr in view of Figure 1 of Lefeber, substituting the cable 112 of Herr for the passive spring 42 of Lefeber, would result in the spring 42 of Lefeber to be fully compressed with stored energy when the crossing member 130,131 of Herr is at an anterior position. Hence, when the reaction arm crossing member 130,131 reaches the maximum anterior position, the spring 42 of Lefeber would want to decompress, which ultimately restricts any further plantarflexion) and a second position (Herr, Figures 1 and 2B, crossing member 130,131 is positioned posterior to ankle joint) on the posterior side of the ankle in which the motion resisting mechanism (Herr, Figure 2A, cable 112; Lefeber, spring passive elastic element 42) is configured to restrict movement of the ankle in the dorsiflexion direction (Herr, Figure 2B, crossing member 130,131 is at a posterior position and cable 112 is tensioned at its ends which prevents any further dorsiflexion past the instantaneous point illustrated in Fig. 2b; Lefeber, Figure 1, spring 42 is connected to extending part 46 on posterior side of ankle, and spring 42 is tensioned during dorsiflexion which causes a resisting movement to prevent any further dorsiflexion motion).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto et al. (Development of a new ankle-foot orthosis with dorsiflexion assist, part 1: desirable characteristics of ankle-foot orthoses for hemiplegic patients, JPO, Volume 9, Fall 1997) teaches (Figure 2) a type I AFO that has both a posterior plantarflexion assist spring and an anterior dorsiflexion assist spring with an adjustable length adjustment member to modify the magnitude of the spring repulsion force. The springs are connected to a lever on the ankle joint and to a stirrup on the orthotic strut frame. 
Zeng (CN-202892812-U) teaches (Page 3/9, Paragraphs 12, 16; Figure 1) an orthotic device (Page 3/9, Paragraph 12 and Figure 1, universal wrist orthosis) wherein the reaction arm 30 (Page 3/9, Paragraph 12 and Figure 1, thumb ring hanging frame 30 coupled to fixing part 11 and spring 61) is adjustable between (Page 3/9, Paragraph 16, when the need to exercise the thumb ring hanging frame 30 is rotated to the left side of fixing part 11 then, when the need to exercise the right hand, the thumb ring hanging frame 30 rotated to the fixing part 11 of the right side then worn) a first position (Page 3/9, Paragraph 16 and Figure 1, first position is when the thumb ring hanging frame 30 connected to the fixing plate 11 extends towards a medial position of a user’s wrist) and a second position (Page 3/9, Paragraph 16 and Figure 1, second position is when the thumb ring hanging frame 30 connected to the fixing plate 11 extends towards a lateral position of a user’s wrist) being adjustable through 180 degrees of rotation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786



/ERIN DEERY/               Primary Examiner, Art Unit 3754